Case: 13-10740      Document: 00512639415         Page: 1    Date Filed: 05/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 13-10740                                   FILED
                                  Summary Calendar                             May 22, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
EDNA GORHAM-BEY,

                                                 Petitioner-Appellant

v.

WARDEN JODY UPTON, FMC - Carswell,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-214


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Edna Gorham-Bey, federal prisoner # 39381-037, is serving an aggregate
111-month sentence following her convictions on 15 counts of fraud-related
charges in the District of Maryland and one count of conspiracy to defraud the
Government in the Western District of Pennsylvania. Gorham-Bey appeals
the district court’s denial and dismissal of her 28 U.S.C. § 2241 petition




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10740    Document: 00512639415     Page: 2   Date Filed: 05/22/2014


                                 No. 13-10740

wherein she challenged the Bureau of Prisons’s (BOP) calculation of her
sentence. Gorham-Bey’s motion to expedite this appeal is DENIED.
      Gorham-Bey was convicted in Maryland and began serving a 96-month
federal sentence prior to being indicted in Pennsylvania. A writ of habeas
corpus ad prosequendum secured her appearance in Pennsylvania, where she
remained detained in the county jail until her conviction and sentencing by the
Pennsylvania district court. On appeal, she argues that the BOP should have
credited the time she spent in the Pennsylvania county jail against the 15-
month sentence she received from the Pennsylvania district court. She further
argues that the BOP also should have credited against her sentence the time
she spent in home detention prior to her conviction and sentencing in the
Maryland district court.
      We review the district court’s findings of fact for clear error and issues
of law de novo. Wilson v. Roy, 643 F.3d 433, 434 (5th Cir. 2011). The period of
time for which Gorham-Bey seeks credit against the federal sentence imposed
by the Pennsylvania district court was credited against the federal sentence
imposed by the Maryland district court; thus, she is not entitled to any
additional sentencing credit. See 18 U.S.C. § 3585(b). Moreover, Gorham-Bey
is not entitled to sentencing credit for any period of pre-trial home confinement
because she was not in “official detention” for purposes of § 3585(b). See United
States v. Cleto, 956 F.2d 83, 84-85 (5th Cir. 1992). Accordingly, the judgment
of the district court is AFFIRMED.




                                       2